         Case 4:20-cv-00487-KGB Document 32 Filed 09/13/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION


RUSSELL ALAN CORMIER                                                               PLAINTIFF
ADC #160432

v.                             Case No: 4:20-cv-00487 KGB-PSH


ROBERT L. JONES JR, et al.                                                      DEFENDANTS

                                             ORDER

       The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris (Dkt. No. 31). No objections have been filed, and the

time to file objections has passed.       After careful review of the Proposed Findings and

Recommendation, the Court concludes that the Proposed Findings and Recommendation should

be, and hereby are, approved and adopted in their entirety as this Court’s findings in all respects.

       Therefore, the Court grants defendants Robert L. Jones, Jr. and Billy Bradley’s motion for

summary judgment (Dkt. No. 18) and denies plaintiff Russell Alan Cormier’s motion for summary

judgment (Dkt. No. 24). This case is dismissed without prejudice for failure to exhaust available

administrative remedies. The requested relief is denied.

       It is so ordered this 13th day of September, 2021.

                                                      ______________________________
                                                      Kristine G. Baker
                                                      United States District Judge
